On Filing of Remittitur.
On June 10, 1948, by opinion filed that date, this Court directed appellee Bunge to file herein within fifteen days from that date a remittitur in the sum of $187.55, and that if said appellee Bunge should fail to file such a remittitur, the judgment of the court below in his favor would be reversed and the cause — as to said appellee Bunge — would be remanded for a new trial.
It now appears to this Court that the said appellee Bunge has duly filed herein on June 15, 1948, his remittitur in the sum of $187.55. Therefore, the judgment of the court below will be reformed so as to award to the appellee Bunge only the sum of $627.45 instead of the $815 so awarded by the court below, and as thus reformed, the judgment of the court below will be in all things affirmed.
  Reformed and affirmed. *Page 99